Name: Commission Regulation (EC) No 120/2001 of 19 January 2001 on the issue of import licences for rice originating in the ACP States and the overseas countries and territories against applications submitted in the first five working days of January 2001 pursuant to Regulation (EC) No 2603/97
 Type: Regulation
 Subject Matter: tariff policy;  international trade;  economic geography;  executive power and public service;  plant product;  industrial structures and policy
 Date Published: nan

 nan